Citation Nr: 1125701	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, depressive disorder, and depressive disorder not otherwise specified (NOS).

6.  Entitlement to service connection for residuals of frostbite, to include sensory deficits and pain of the extremities.

7.  Entitlement to service connection for a stomach disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 until January 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the United States Court of Appeals for Veterans Claims recently held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the claimant files a claim for the affliction his mental condition, whatever that condition is, causes him, VA must construe the claim to include any and all of his currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for PTSD.  The medical evidence of record indicates that he has been diagnosed with depression, depressive disorder, and depressive disorder (NOS) in addition to PTSD.  Therefore, the Board has recharacterized the fifth issue on appeal as indicated above.

Additionally, the Board notes that the sixth issue on appeal previously was characterized as one concerning simply residuals of frostbite.  It now is set forth with more specificity based on the medical and lay evidence of record.

This matter was remanded by the Board for further development in August 2008.  Although this development has been completed, the appeal once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The issues of the Veteran's entitlement to service connection for a back disability, for a neck disability, for a right knee disability, for a left knee disability, for an acquired psychiatric disorder, for residuals of frostbite, and for a stomach disability all unfortunately must be remanded again. Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

As noted in the Board's previous remand, the Veteran's service treatment records and service personnel records are not in evidence.  There accordingly is a heightened duty to assist him in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Records

VA's duty to assist the Veteran includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  First, however, the Veteran must cooperate fully by providing enough information to identify and locate the records.  38 C.F.R. §§ 3.159(c) (2010).  This includes the identity of the custodian holding the records, the approximate time frame covered by the records, and the condition for which treatment was provided.  Id.  With respect to records that are not in Federal custody, the Veteran also usually must authorize the release of the records to VA.  38 C.F.R. § 3.159(c)(1)(ii) (2010).  If this is done, reasonable efforts to help obtain these records generally consists of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, in December 2009.  Among the things he noted therein was that Dr. M.M. had treated him since 1990 for his back and knees.  He did not provide Dr. M.M.'s address or telephone number, however.

VA requested that the Veteran provide authorization so that his treatment records from Dr. M.M. could be obtained in an April 2010 letter.  A VA Form 21-4142 was enclosed for this purpose.  Although he was asked to complete the entire form, he specifically was asked to include Dr. M.M.'s complete address and telephone number.

In a May 2010 statement, the Veteran indicated that Dr. M.M. had been his primary doctor since 1990.  He then provided Dr. M.M.'s address and telephone number.

The Veteran submitted another VA Form 21-4142 in May 2010.  He provided Dr. M.M.'s address, but did not provide his telephone number or indicate the dates or conditions concerning Dr. M.M.'s treatment of him.

A review of the claims file reveals that no attempts were made by VA to obtain Dr. M.M.'s treatment records regarding the Veteran.  The Board finds that such attempts are necessary to fulfill the duty to assist because the prerequisite requirements have been met.  Enough information has been supplied by the Veteran to identify and locate his treatment records from Dr. M.M.  He twice set forth Dr. M.M.'s address, Dr. M.M.'s telephone number, and the fact that he had been receiving treatment from Dr. M.M. since 1990.  He additionally noted that Dr. M.M. specifically provided treatment regarding his back and knees on one occasion but mentioned on a later occasion that Dr. M.M. was his primary physician (suggesting potential treatment for any condition).  Further, the Veteran authorized the release of his treatment records from Dr. M.M. to VA.  Although neither was filled out completely, he twice submitted VA Form 21-4142 regarding Dr. M.M.

In order for attempts to be made to obtain Dr. M.M.'s treatment records regarding the Veteran, a remand is necessary.  Noted in this regard is that a VA Form 21-4142 is effective only for 180 days from the date of signature.  See VA Form 21-4142, Section III, Part 9B.  The Board further notes that "[t]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it . . . ."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because neither of his previous VA Form 21-4142s regarding Dr. M.M. currently is effective, the Veteran must complete another if he would like his treatment records from Dr. M.M. to be obtained and considered.

Medical Examinations and Opinions

VA's duty to assist the Veteran also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Concerning the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for residuals of frostbite, the Veteran asserts he saw combat in Korea and had severe frostbite of his hands and feet while there.  

The Veteran's DD-214 confirms that he was in the 2nd Infantry Division, APO 248, and served 1 year, 3 months, and 22 days overseas.  It also confirms that he received, among others, an Overseas Bar, the Korean Service Medal, and the Presidential Unit Emblem (ROK).

Envelopes postmarked during the Veteran's service show that his return address was Love Company, 9th Infantry Regiment, 2nd Infantry Division, APO 248, from at least June 1953 to August 1954.

An internet article entitled "Korean War Roundup" states that the 2nd Division defended a large front between 2 Korean valleys in the Boomerang sector against enemy probes and large-scale attacks for two weeks from mid to late July 1953 just before the armistice.  In addition, this article as well as two pages from an unidentified book reveal that L Company held one of the most dangerous positions in the Boomerang sector and was hit on July 17 of an unidentified year by 2 companies of enemy troops.  It was noted that the armistice was signed shortly thereafter.  Further, two pages purportedly from the Veteran's history yearbook of the 2nd Infantry Division in Korea in 1953 indicate that a battalion-sized attack on the Boomerang held by the 9th Infantry was thrown back after fierce hand to hand fighting in the trenches of the regiment's L company on July 16 and 17.

Pictures purportedly taken during the Veteran's service in Korea include one of a bunker, one of a large gun, and one of him standing in snow on the ground.

A private treatment record contains a diagnosis of depression.  VA treatment records contain diagnoses of depressive disorder, depressive disorder NOS, and PTSD.  This latter diagnosis was rendered in February 2004 by a physician assistant after the Veteran discussed his "catastrophic exposure to combat" in the Korean War.  VA treatment records additionally contain diagnoses of carpal tunnel syndrome, neuritis, frostbite injury to hands with neuropathic pain, and right hand pain.

Further, VA treatment records, which are dated beginning in January 2001, reflect the Veteran's report that his psychiatric symptoms have been present "for years" and for 40 years and that his symptoms potentially involving frostbite residuals have been present for 30 years.  Private treatment records reflect his report that his symptoms potentially involving frostbite residuals first manifested in approximately 1984, however.  

The Board finds that VA medical examinations complete with medical opinions are warranted with respect to an acquired psychiatric disorder and residuals of frostbite.  It is clear based the above diagnoses that the first requirement for providing such an examination and/or opinion under the duty to assist have been satisfied for both claimed conditions.  The second requirement also appears, at first glance, to have been met for both claimed conditions given the numerous indications that the Veteran was in a unit which saw combat in Korea and that he encountered cold weather while there.  While deficiencies with the information in the February 2004 treatment record are evident (there is no indication that the PTSD diagnosis rendered is in compliance with the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV) as required by 38 C.F.R. § 4.125(a) and the diagnosis was rendered by a physician assistant rather than a psychologist or psychiatrist), it does suggest a potential association between the Veteran's service and his current PTSD.  Such association also is suggested via continuity of symptomatology through the Veteran's report of when his psychiatric symptoms first manifested.  The apparent inconsistency in the Veteran's report of when his potential residuals of frostbite symptoms began in his VA treatment records versus his private treatment records, although noted, suffices to satisfy the third requirement via continuity of symptomatology given VA's heightened duty to assist in this case under O'Hare.  

Finally, the fourth requirement is met for both the Veteran's claimed acquired psychiatric disorder and his claimed residuals of frostbite given that, despite indications that these conditions may be associated with his service, no conclusive nexus opinion for either exists.  A remand therefore is necessary so that arrangements can be made for the Veteran to undergo appropriate VA examinations and for etiology opinions to be rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran fully complete and submit a new VA Form 21-4142 (Authorization and Consent to Release Information to VA) for Dr. M.M.  If, and only if he does so, follow the applicable provisions of 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c), (e) (2010) to obtain any treatment records regarding the Veteran from Dr. M.M.  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Any treatment records received from Dr. M.M. shall be associated with the claims file.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This finally shall include, if deemed necessary after the completion of all records development, arranging for him to undergo an appropriate VA medical examination regarding his claimed back disability, neck disability, right knee disability, left knee disability, and/or stomach disability.

3.  After completion of all of the above records development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include PTSD, depression, depressive disorder, and depressive disorder NOS, found to be present.  The examiner shall be a psychologist, psychiatrist, or other similar qualified professional.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  For each acquired psychiatric diagnosed pursuant to the DSM-IV, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's service.  A complete rationale, to include specific comment shall be made regarding the medical and lay evidence of record, shall be given for each diagnosis rendered and opinion expressed.  Each of the above actions shall be documented in an examination report.

4.  Also after completion of all of the above records development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any residuals of frostbite, to include sensory deficits and pain of the extremities, found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  For each frostbite residual diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's service.  A complete rationale, to include specific comment shall be made regarding the medical and lay evidence of record, shall be given for each diagnosis rendered and opinion expressed.  Each of the above actions shall be documented in an examination report.

5.  Finally, readjudicate the issues of entitlement to service connection for a back disability, for a neck disability, for a right knee disability, for a left knee disability, for an acquired psychiatric disorder, for residuals of frostbite, and for a stomach disability.  If the decision with respect to any of these conditions remains adverse, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



